EXHIBIT 10.1
Amendment No. 2 to Loan and Security Agreement

  Borrower: 
Mindspeed Technologies, Inc.
    Address: 
4000 MacArthur Blvd., East Tower
Newport Beach, CA 92660

THIS AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of March 31, 2010, by and between SILICON VALLEY BANK, a California
corporation (“Bank”) and MINDSPEED TECHNOLOGIES, INC., a Delaware corporation
(“Borrower”).
Recitals
A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of September 30, 2008 (as amended, the “Loan Agreement”).
B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
C. Bank and Borrower desire to modify the Loan Agreement as set forth herein,
subject, in all respects, to the terms and conditions hereof.
Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2. Modifications to Loan Agreement. Unless otherwise specifically set forth
below, the following modifications to the Loan Agreement shall be deemed
effective as of March 31, 2010.
2.1 Modification to Payment of Annual Commitment Fee. Section 2.4(a) of the Loan
Agreement requires the payment by Borrower to Bank of an annual commitment fee
of $56,250 per year on the anniversary date of the Effective Date. Due to the
reduction of the Revolving Line Maximum Dollar Amount in connection with the
effectiveness of this Amendment, it is agreed that no further annual commitment
fee shall be due and payable by Borrower after March 31, 2010 through the
Revolving Line Maturity Date, provided, however, that all commitment fees paid
by Borrower prior to March 31, 2010 are not subject to refund or proration, and
are deemed fully earned by Bank, and shall be in addition to interest and to all
other amounts payable hereunder.

 

 



--------------------------------------------------------------------------------



 



2.2 Modification to Section 2.4(e). Section 2.4(e) of the Loan Agreement is
hereby amended and restated to read as follows:
“(e) Collateral Monitoring Fee. A monthly collateral monitoring fee of $2,500,
payable in arrears on the last day of each month (prorated for any partial month
at the beginning and upon termination of this Agreement), provided that at such
times only as the Net Cash Test is and remains satisfied for an entire month,
then no collateral monitoring fee shall be due and payable for such month; and”
2.3 Modification to Section 6.6. Section 6.6 of the Loan Agreement is hereby
amended and restated to read as follows:
“6.6 Access to Collateral; Books and Records. At reasonable times, on five
(5) Business Days’ notice (provided no notice is required if an Event of Default
has occurred and is continuing and, absent an Event of Default, one (1) Business
Day’s notice only shall be required under circumstances where Bank reasonably
determines, based on the then-existing circumstances affecting Borrower or the
integrity of the Collateral, that such access is needed), Bank, or its agents,
shall have the right to inspect the Collateral and the right to audit and copy
Borrower’s Books, provided that such audits shall be conducted no more often
than once every fiscal year. Notwithstanding the foregoing, there shall be no
restriction on the number of audits if, at the time of the proposed audit, an
Event of Default has occurred and is continuing. The foregoing inspections and
audits shall be at Borrower’s expense, and the charge therefor shall be $850 per
person per day (or such higher amount as shall represent Bank’s then-current
standard charge for the same), plus reasonable out-of-pocket expenses. In the
event Borrower and Bank schedule an audit more than ten (10) days in advance,
and Borrower cancels or reschedules the audit with less than ten (10) days
written notice to Bank, then (without limiting any of Bank’s rights or
remedies), Borrower shall pay Bank a fee of $1,000 plus any out-of-pocket
expenses incurred by Bank to compensate Bank for the anticipated costs and
expenses of the cancellation or rescheduling.”
2.4 Modification to Section 6.9. Section 6.9 of the Loan Agreement is hereby
amended and restated to read as follows:
“6.9 Financial Covenant.
Borrower shall maintain on a consolidated basis with respect to Borrower and its
Subsidiaries, a Tangible Net Worth of at least $14,500,000, to be tested as of
the last day of each fiscal quarter.”
2.5 Modification to Section 12.1 Section 12.1 of the Loan Agreement is hereby
amended and restated to read as follows:

 

2



--------------------------------------------------------------------------------



 



“12.1 Termination Prior to Revolving Line Maturity Date. This Agreement may be
terminated prior to the Revolving Line Maturity Date by Borrower, effective
three (3) Business Days after written notice of termination is given to Bank.
Notwithstanding any such termination, Bank’s lien and security interest in the
Collateral shall continue until Borrower fully satisfies its Obligations (other
than for inchoate indemnity obligations) and provides cash collateral for any
Letters of Credit in an amount and subject to such terms and conditions as are
acceptable to Bank. If such termination is at Borrower’s election or at Bank’s
election due to the occurrence and continuance of an Event of Default, Borrower
shall pay to Bank, in addition to the payment of any other expenses or fees
then-owing, a termination fee in an amount equal to the following:
(i) $450,000 if termination is effective prior to the first anniversary of the
Effective Date;
(ii) $300,000 if termination is effective on or after the first anniversary of
the Effective Date and prior to the second anniversary of the Effective Date;
and
(iii) $150,000 if termination is effective on or after the second anniversary of
the Effective Date and prior to 90 days before the third anniversary of the
Effective Date;
provided that no termination fee shall be charged if the credit facility
hereunder is replaced with a new facility from Bank or another division of
Bank.”
2.6 Modification to Eligible Accounts Definition. Clause (c) of the definition
of “Eligible Accounts” as set forth in Section 13.1 of the Loan Agreement that
now reads as follows:
“(c) Accounts billed in the United States and owing from an Account Debtor which
does not have its principal place of business in the United States unless such
Accounts are billed and collected in the United States, are otherwise Eligible
Accounts and are covered by credit insurance satisfactory to Bank, less any
amount not covered by such insurance, if any, and less any deductible;”
is hereby amended to read as:
“(c) (i) Accounts billed in the United States and owing from an Account Debtor
which does not have its principal place of business in the United States unless
such Accounts are billed and collected in the United States and are otherwise
Eligible Accounts hereunder and the Net Cash Test is and remains satisfied; and

 

3



--------------------------------------------------------------------------------



 



(ii) At such times as the Net Cash Test is not satisfied, then Accounts billed
in the United States and owing from an Account Debtor which does not have its
principal place of business in the United States unless such Accounts are billed
and collected in the United States, are otherwise Eligible Accounts and are
covered by credit insurance satisfactory to Bank, less any amount not covered by
such insurance, if any, and less any deductible;”
2.7 Modification to Revolving Line Maximum Dollar Amount. The definition of
“Revolving Line Maximum Dollar Amount” as set forth in Section 13.1 of the Loan
Agreement that now reads as follows:
“Revolving Line Maximum Dollar Amount” is Fifteen Million Dollars ($15,000,000).
is hereby amended to read as:
“Revolving Line Maximum Dollar Amount” is Five Million Dollars ($5,000,000).
3. Limitation of Amendments.
3.1 The consents and amendments set forth in this Amendment are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (b) no Event of
Default has occurred and is continuing;
4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
4.3 The organizational documents of Borrower previously delivered to Bank remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;

 

4



--------------------------------------------------------------------------------



 



4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;
4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;
4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and
4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5. Fee. Borrower shall pay to Bank a fully earned, non-refundable amendment fee
of $5,000 in connection herewith which is payable concurrently herewith. Such
fee is in addition to interest and all other fees, expenses, costs and other
amounts payable under the Loan Agreement or other Loan Documents, and is not
refundable.
6. Bank Expenses. Borrower agrees to reimburse Bank for all its reasonable costs
and expenses (including reasonable attorneys’ fees) incurred in connection with
this Amendment. Bank is authorized to charge said fees, costs and expenses to
Borrower’s loan account or any of Borrower’s deposit accounts maintained with
Bank.
7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
[Remainder of Page Blank; Signature Page Follows]

 

5



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

                          BANK       BORROWER   SILICON VALLEY BANK      
MINDSPEED TECHNOLOGIES, INC.
 
                        By:   /s/ Kurt Miklinski       By:   /s/ Bret Johnsen  
               
 
  Name:   Kurt Miklinski           Name:   Bret Johnsen
 
  Title:   Vice President           Title:   Chief Financial Officer

[Signature Page to Amendment No. 2 to Loan and Security Agreement dated as of
March 31, 2010]

 

 



--------------------------------------------------------------------------------



 



Consent by Guarantors
Each of the undersigned parties is a guarantor under a Continuing Guaranty in
favor of Silicon Valley Bank with respect to the indebtedness and obligations of
MINDSPEED TECHNOLOGIES, INC. and hereby consents to the terms and conditions set
forth in the foregoing Amendment and further hereby expressly acknowledges and
agrees that the Guaranty and each of the other loan documents to which it is a
party remain in full force and effect.

           
Guarantor Signature:

Maker Communications, Inc.
      By   /s/ Bret W. Johnsen         Name:
Title:   Bret W. Johnsen
President & Treasurer       
Guarantor Signature:

Mindspeed Development Sub, Inc.
      By   /s/ Bret W. Johnsen         Name:   Bret W. Johnsen       Title:  
Treasurer and Assistant Secretary        Guarantor Signature:

Mindspeed Technologies, LLC
      By   /s/ Bret W. Johnsen         Name:   Bret W. Johnsen        Title:  
Manager     

 

 